


Exhibit 10.42

 

SECURITY AGREEMENT SUPPLEMENT

 

March 26, 2007

 

Deutsche Bank AG New York Branch, as the Collateral Agent for
the Secured Parties referred to in the
Credit Agreement referred to below

60 Wall Street, MS – NYC 60-0208

New York, New York  10005
Attn: Marguerite Sutton

 

Reference is made to (i) the Junior Lien Term Loan Agreement dated as of
March 15, 2007 (as amended, restated, supplemented, waived or otherwise
modified, refinanced or replaced from time to time, the “Loan Agreement”), among
Building Materials Corporation of America, a Delaware corporation, and certain
of its Subsidiaries, as the Borrowers, the Lenders party thereto, Deutsche Bank
AG New York Branch (“DBNY”), as administrative agent for the Lenders, and
(ii) the Amended and Restated Security Agreement dated March 15, 2007 (as
amended, restated, supplemented, waived or otherwise modified, refinanced or
replaced from time to time, the “Security Agreement”) made by the Grantors from
time to time party thereto in favor of DBNY (together with any successor
collateral agent appointed pursuant to the Collateral Agency Agreement, the
“Collateral Agent”) for the Secured Parties. Terms defined in the Credit
Agreement or the Security Agreement and not otherwise defined herein are used
herein as defined in the Loan Agreement or the Security Agreement.

 

SECTION 1.  Grant of Security. Each of the undersigned (each an “Additional
Grantor”) hereby grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in all of its right, title and interest in
and to the Collateral owned by such Additional Grantor.

 

SECTION 2.  Security for Obligations. The grant of a security interest in, the
Collateral by each Additional Grantor under this Security Agreement Supplement
secures the payment of all Secured Obligations of such Additional Grantor now or
hereafter existing under or in respect of the Loan Documents, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Security Agreement Supplement and the Security Agreement
secures the payment of all amounts that constitute part of the Secured
Obligations and that would be owed by such Additional Grantor to any Secured
Party under the Loan Documents but for the fact that such Secured Obligations
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

 

--------------------------------------------------------------------------------


 

SECTION 3.  Representations and Warranties. Each Additional Grantor’s exact
legal name, location, chief executive office, type of organization, jurisdiction
of organization and organizational identification number is set forth in
Schedule I hereto.

 

SECTION 4.   Covenants.   Within 30 days after the date hereof (or as otherwise
agreed by the Collateral Agent) (i), each Additional Grantor shall provide to
the Collateral Agent the following, as of such date:

 

(A)  A schedule setting forth the Equity Interests of such Additional Grantor
and the Initial Pledged Debt of such Additional Grantor.

 

(B)  A schedule setting forth the Intellectual Property of such Additional
Grantor, if any.

 

(C)  A schedule setting forth all deposit accounts of such Additional Grantor.

 

(D)  A schedule setting forth all of the commercial tort claims of such
Additional Grantor.

 

(E)  A schedule setting forth all of the Equipment and Inventory of such
Additional Grantor.

 

(F)  A schedule setting forth any letter of credit for which such Additional
Grantor is a beneficiary or assignee.

 

(ii)  Each Additional Grantor shall make each other representation and warranty
set forth in Section 6 of the Security Agreement with respect to itself and the
Collateral granted by it.

 

SECTION 5.  Obligations Under the Security Agreement. Except as otherwise set
forth herein, each Additional Grantor hereby agrees, as of the date first above
written, to be bound as a Grantor by all of the terms and provisions of the
Security Agreement to the same extent as each of the other Grantors. Each
Grantor further agrees, as of the date first above written, that each reference
in the Security Agreement to an “Additional Grantor” or a “Grantor” shall also
mean and be a reference to such Additional Grantor, that each reference to the
“Collateral” or any part thereof shall also mean and be a reference to such
Additional Grantor’s Collateral or part thereof, as the case may be, and that
each reference in the Security Agreement to a Schedule shall also mean and be a
reference to the schedules attached hereto.

 

2

--------------------------------------------------------------------------------


 

SECTION 6.  Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

 

Very truly yours,

 

 

 

Elkcorp

 

Elk Premium Building Products, Inc.

 

Elk Corporation of America

 

Elk Corporation of Alabama

 

Elk Corporation of Texas

 

Elk Corporation of Arkansas

 

Elk Performance Nonwoven Fabrics, Inc.

 

Elk Composite Building Products, Inc.

 

RGM Products, Inc.

 

Ridgemate Manufacturing Co. Inc.

 

Elk Slate Products, Inc.

 

Elk VersaShield Building Solutions, Inc.

 

Elk Technology Group, Inc.

 

Chromium Corporation

 

Elk Technologies, Inc.

 

Midland Path Forward, Inc.

 

Lufkin Path Forward, Inc.

 

Elk Group, Inc.

 

Elk Group, L.P.

 

NELPA, Inc.

 

 

 

 

 

By

  /s/ John F. Rebele/

 

 

  Title:

Senior Vice President,
Cheif Financial Officer and
Cheif Administrative Officer

 

 

 

 

 

  Address for notices:

 

 

 

1361 Alps Road

 

 

 

Wayne, NJ 07470

 

 

 

 

Copy to:

 

 

Ronald Daitz

 

 

Weil, Gotshal & Manges LLP

 

 

767 Fifth Avenue

 

 

New York, NY 10153-0019

 

 

--------------------------------------------------------------------------------


 

Acknowledged and Accepted by:

 

Deutsche Bank AG New York Branch, as Collateral
Agent

 

 

 

 

By:

 /Marguerite Sutton/

 

 

 

 Name: Marguerite Sutton

 

 

 

 Title: Director

 

 

 

 

 

 

 

 

By:

 /Enrique Landaeta/

 

 

 

 Name: Enrique Landaeta

 

 

 

 Title: Vice President

 

 

--------------------------------------------------------------------------------
